Citation Nr: 0108566	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1999 from the Cheyenne, 
Wyoming Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation for the veteran's lumbar spine disorder.

It is noted that the veteran's accredited representative, as 
part of a Written Brief Presentation, dated in February 2001, 
raised the issue of entitlement to consideration for a total 
disability rating based on individual unemployability.  As 
this issue has not been adjudicated by the RO, it is referred 
to the RO for all action as appropriate.


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

Concerning the veteran's claim, the Board notes that the 
veteran was most recently examined in February 1999.  Review 
of the examination report shows that the examination, 
conducted by a private fee-basis physician, was "performed 
through both direct history and physical examination as well 
as review of the patient's medical records."  However, 
review of the "exam worksheet," which shows that the 
examination was ordered in February 1998, indicates that the 
claims file was not designated to be needed for the scheduled 
examination of the veteran's service-connected spine.  
Therefore, in the opinion of the Board, it is unclear as to 
whether the medical professional who conducted the 
examination did in fact have access to the veteran's claims 
folder, which, includes the veteran's service medical records 
as well as postservice medical treatment records.  The Board 
notes that such a medical examination should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes").  It is additionally noted that in 
Crawford v. Brown, 5 Vet. App. 33, 36 (1993), in which the 
claimant sought an increased rating for a service-connected 
psychiatric disability and was examined by a VA physician who 
did not review the claimant's prior medical records, the 
United States Court of Veterans Appeals (Court) concluded 
that the evidence before the Board was "inadequate" and 
remanded the case with instruction to conduct a new 
examination "which takes into account the records of prior 
medical treatment, so that the evaluation of the veteran's 
disability will be a fully informed one."  Review of medical 
history was significant in this increased rating case so that 
the current state of the conditions could be viewed in the 
context of the progression of the disabilities at earlier 
stages.  See VAOPGCPREC 20-95 (July 14, 1995).  

The report of the above-mentioned February 1999 VA 
examination, shown to have been orthopedic in nature, shows 
that the veteran reported that he has a leg length 
discrepancy which has caused him to develop significant low 
back pain.  He reported no radiation, bowel or bladder 
incontinence, numbness, nor tingling.  The veteran, while 
indicating that he did not experience leg weakness, did state 
that he had some limitation of activity due to his low back 
pain.  The examiner mentioned that he did not appreciate a 
leg length discrepancy.  The Board notes, parenthetically, 
that several medical records of record do indicate that the 
veteran does in fact have a leg length discrepancy.  See VA 
outpatient treatment record, dated in November 1994 and 
private physical therapy treatment note, dated in June 1998.  
X-rays, dated in February 1999, were reported to show some 
mild osteoarthritis at L3-4 and L4-5.  The diagnosis was mild 
degenerative arthritis of the lumbosacral spine.  The 
examiner also commented that he could not find any evidence 
of any pain in the veteran's low back. 

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (2000).  

The Board notes that it has a duty to assist the veteran in 
the development of facts pertinent to his claim and to ensure 
full compliance with due process.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This duty to assist includes obtaining a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  See also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this regard, 
the Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(Emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Regarding the veteran's current claim for an increased 
rating, it is observed that the above-discussed February 1999 
fee-basis orthopedic examination does not appear to have 
sufficiently complied with the requirements set out by the 
Court in DeLuca, supra.  Specifically, review of the 
examination report does not show that the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination were considered as to the veteran's service-
connected low back disability.  Thus, the Board is of the 
opinion that a thorough and contemporaneous examination 
should be conducted to ascertain the effect of the veteran's 
disability on the veteran's functional capabilities, as well 
as all other pertinent matters.  Littke, supra.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any VA and private medical providers 
who have treated him for his low back 
problems since September 2000 to the 
present.  After securing any necessary 
release, the RO should attempt to obtain 
records of any treatment identified by 
the veteran.  All records obtained should 
be added to the claims folder.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of the 
veteran's service-connected lumbar spine 
disability.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to, 
and reviewed by, the examiner prior to 
the requested examination.  The lumbar 
spine should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion concerning 
the lumbar spine.  Additionally, the 
examiner should be requested to determine 
whether either the veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express a separate opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
service-connected lumbar spine is used 
repeatedly over a period of time.  

3.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra, at 124; Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Subsequently, the RO should determine 
whether an increased rating is warranted 
for the veteran's service-connected 
lumbar spine disability, to include 
consideration of the provisions set out 
in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000).  See also DeLuca, supra..  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


